Citation Nr: 0417413	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  95-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  She responded with a timely Notice 
of Disagreement, and was sent a Statement of the Case by the 
RO.  She then filed a timely VA Form 9, perfecting her appeal 
of this issue.  

This appeal was initially presented to the Board in April 
1997, at which time the Board found no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a psychiatric disability.  However, 
the Board also found the veteran had claimed service 
connection for post traumatic stress disorder, and this claim 
was distinct and separate from her service connection claim 
for a psychiatric disability.  The claim for service 
connection for post traumatic stress disorder was therefore 
remanded by the Board for subsequent development.  This claim 
was subsequently presented to the Board in June 1999 and 
again in July 2003; on each occasion, it was again remanded 
for additional development.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  According to a preponderance of the medical evidence, the 
veteran does not currently have post traumatic stress 
disorder.  




CONCLUSION OF LAW

The criteria for the award of service connection for post 
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 1995 Statement 
of the Case, the various Supplemental Statements of the Case, 
and the Board's June 1999 and July 2003 remands, she has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that she must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that she receives medical care at the VA medical center in 
Gainesville, Oakland Park, and Ft. Lauderdale, FL, and 
Albany, NY, and these records were obtained.  Private medical 
records have been obtained from Potsdam Hospital, Kings Park 
State Hospital, Huntington Hospital, E.H.S., M.D., J.C.K., 
M.D., and "Dr. Sowell".  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, she has 
been afforded a recent VA psychiatric examination in 
conjunction with her claim; for these reasons, her appeal is 
ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first informed within 
the August 2003 Supplemental Statement of the Case of the 
evidence that was necessary to substantiate her claims.  
Because of the change in the law, the Board may consider the 
veteran's claim at this time.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in December 1994, prior to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that she must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in August 
2003, in light of the additional development performed 
subsequent to December 1994.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  The 
version of the regulation in effect at the time the veteran 
initially filed her claim for service connection for post 
traumatic stress disorder required a "clear" diagnosis of 
post traumatic stress disorder; however, that requirement has 
since been eliminated.  38 C.F.R. § 3.304(f) (2003.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2002); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2003); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

When the claimed stressor involves allegations of personal 
and/or sexual assault, VA recognizes that veterans claiming 
service connection for disability due to such stressors face 
unique problems documenting their claims.  Personal assault 
is an event of human design that threatens or inflicts harm.  
Although these incidents are most often thought of as 
involving female veterans, male veterans may also be 
involved.  These incidents are often violent and may lead to 
the development of post traumatic stress disorder secondary 
to personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
veteran, asking him or her to provide detail as to any 
treatment he had received, any family or friends he had 
communicated with concerning this claimed personal assault, 
and any law enforcement or medical records pertaining to the 
alleged assault.  M21-1, Part III, 5.14 (April 30, 1999); see 
also YR v. West, 11 Vet. App. 393 (1998) ('5.14 is a 
substantive rule and the equivalent of a VA regulation').  

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in- 
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; (b) sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; (c) lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family 
illness; (d) changes in performance and performance 
evaluations; (e) lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; (f) increased or decreased use of 
prescription medications; (g) increased use of over-the- 
counter medications; (h) evidence of substance abuse such as 
alcohol or drugs; (i) increased disregard for military or 
civilian authority; (j) obsessive behavior such as overeating 
or undereating; (k) pregnancy tests around the time of the 
incident; (l) increased interest in tests for HIV or sexually 
transmitted diseases; (m) unexplained economic or social 
behavior changes; (n) treatment for physical injuries around 
the time of the claimed trauma but not reported as a result 
of the trauma; and (o) breakup of a primary relationship.  
M21-1, Part III, 5.14(7).  In personal assault claims, 
secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  Evidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  M21-1, Part III, 5.14(8).  

In the present case, the veteran alleges that during military 
service at Keesler Air Force Base, she was repeatedly 
sexually harassed by several lesbian servicewomen, and on at 
least one occasion, one of these women assaulted her with a 
knife in a restroom at a private restaurant.  She states this 
assault was witnessed by her cousin, an officer stationed at 
the same base, and his wife.  The veteran was stationed at 
this base from November 1952 to May 1953, according to her 
service personnel records.  In a May 1993 letter, the 
veteran's cousin stated that his wife and the veteran were in 
the restroom when a fellow servicewoman pulled a knife on 
them; however, the veteran's cousin did not state he 
personally witnessed this incident.  The veteran does not 
allege that she was in combat or that her claimed stressor is 
combat-related, nor does the record show combat.

Subsequent to service, the veteran was examined and treated 
on several occasions for a psychiatric disability.  An 
October 1953 VA psychiatric examination resulted in a 
diagnosis of psychoneurosis, moderate, and anxiety reaction.  
Anxiety reaction, chronic, was again diagnosed in October 
1958 after examination by a VA psychiatrist.  In 1968, she 
was admitted to a private hospital following a possible 
overdose of medication.  Schizophrenia, chronic 
undifferentiated, was diagnosed.  She was hospitalized a 
second time in 1972 at a private hospital for treatment of 
psychiatric symptoms.  A prior history of private 
hospitalization, resulting in a diagnosis of schizophrenia, 
was noted.  Depressive neurosis was noted at the time of her 
1972 hospitalization.  She was again hospitalized at a 
private facility in 1973, after threatening to kill her 
oldest child, and psychotic depressive reaction was 
diagnosed.  In a November 1974 statement, J.C.K., M.D., 
reported the veteran had been under his psychiatric care 
since 1973, but did not indicate a specific diagnosis, nor a 
date of onset.  A July 1986 VA psychiatric examination 
resulted in a diagnosis of dysthymic disorder.  

In 1990, she was hospitalized at a VA hospital in Miami for 
treatment of psychiatric symptoms.  Chronic paranoid 
schizophrenia, with panic attacks, was diagnosed.  In 
February 1993, she was examined by a VA psychiatrist 
secondary to a claim for service connection benefits.  
Schizophrenic reaction, paranoid type, was diagnosed.  

In the early 1990's, the veteran began receiving VA 
outpatient treatment at a local clinic.  A 1994 clinical 
notation recorded her account of an assault by a fellow 
servicewoman, and a diagnosis of "R.O. PTSD" was given.  
Subsequent VA treatment notes from 1994-95 resulted in a 
diagnosis of post traumatic stress disorder.  

In October 1999, the veteran's case was forwarded to a VA 
psychiatrist for a medical opinion regarding her claimed post 
traumatic stress disorder.  Her history of an alleged assault 
by another servicewoman was noted, as was her long subsequent 
history of psychiatric treatment.  Her current symptoms were 
noted to include anxiety, panic attacks, paranoia, and 
nightmares.  After examining the veteran and reviewing her 
medical history, the VA examiner determined a diagnosis of 
paranoid schizophrenia was warranted.  

The veteran's most recent VA outpatient treatment records 
were also obtained.  According to these reports, she 
continues to receive outpatient treatment for psychiatric 
symptoms.  Her diagnoses include delusional disorder, 
dysthymia, paranoid schizophrenia, and bipolar disorder.  
However, these records do not reflect a diagnosis of, or 
treatment for, post traumatic stress disorder.  

For the reasons to be discussed below, the Board finds the 
preponderance of the evidence to be against the veteran's 
claim for service connection for post traumatic stress 
disorder, and therefore this claim must be denied.  The Board 
finds that the preponderance of the evidence is against a 
finding of a current diagnosis of post traumatic stress 
disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As was noted in the introduction, the Board, within 
its April 1997 decision and remand, declined to reopen the 
veteran's claim for service connection for a psychiatric 
disability other than post traumatic stress disorder.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In reviewing the record, the Board notes that the veteran was 
diagnosed with post traumatic stress disorder on several 
occasions while being treated at the psychiatric clinic at 
the Oakland Park VA medical center.  According to the 
treatment notes, this diagnosis was based on the veteran's 
reported history of in-service sexual harassment and assault.  
While the examining expert at this clinic is presumed to be 
credible and competent in the absence of any evidence to the 
contrary, the Board also notes there is no indication this 
examiner reviewed the remainder of the medical record, 
including the veteran's history of psychiatric treatment and 
her prior diagnoses.  Thus, these 1994-95 diagnoses of post 
traumatic stress disorder appear to be an aberration, in 
contrast to the many private and VA diagnoses of chronic 
paranoid schizophrenia, first diagnosed in the 1960's and 
most recently diagnosed in May 2003.  

When the veteran's claim was sent to a VA examiner in October 
1999 for examination and review, the examiner had an 
opportunity to review the claims file prior to examining the 
veteran.  The veteran was also personally examined.  After 
such review and examination, the VA psychiatrist determined 
that a diagnosis of paranoid schizophrenia was warranted.  No 
indication of post traumatic stress disorder was found.  In 
light of the veteran's history of psychiatric treatment and 
many prior diagnoses of schizophrenia, this diagnosis of 
paranoid schizophrenia appears to be the most accurate 
description of her current psychiatric disability, based on a 
preponderance of the evidence.  While the veteran was given a 
diagnosis of post traumatic stress disorder in 1994, her 
prior and subsequent diagnoses reflect schizophrenia, not 
post traumatic stress disorder.  Because the preponderance of 
the evidence indicates a diagnosis of schizophrenia, and not 
of post traumatic stress disorder, is warranted, service 
connection for post traumatic stress disorder must be denied.  

In support of her claim, the veteran has offered her own 
contentions and those of several friends and relatives.  They 
all stated that the veteran was nervous and anxious following 
her separation from military service, and suggested a 
diagnosis of post traumatic stress disorder was warranted.  
However, because the veteran and her witnesses are 
laypersons, their opinions regarding medical causation, 
etiology, and diagnosis are not binding on the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Because the preponderance of the evidence is against a 
current diagnosis of post traumatic stress disorder, service 
connection for post traumatic stress disorder must be denied.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



